Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lisa, J.), rendered September 18, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support the conviction is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Johnson, 185 AD2d 247). In any event, viewing the evidence in the light most favorable to the prosecution (see, *578People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Bracken, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.